DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0068], line 1, “coupling portions 230” appears it should read –coupling portions 630--.  
Paragraph [0076], line 1, “Figures 11-D” appears it should read –Figures 11A-D--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the preamble of the claim appears to be broader than the disclosure may cover. It is recommended to amend the preamble to better define the environment for the bearing adapter.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0051915 A1 to Rainer.


    PNG
    media_image1.png
    715
    576
    media_image1.png
    Greyscale

Regarding claim 1, Rainer discloses a bearing adapter comprising: a main body portion (See Figure above); and a pair of connecting portions (See Figure above) extending from the main body portion and oriented at opposing angles (See Figure above) to join a pair of adjacent truss legs (See Figure above) so that an axis defined by each leg points at a common work point (See Figure above).  
Regarding claim 2, further comprising a torque tube bearing (See Figure above) having a substantially circular bearing opening (See Figure above) that overlaps with the common work point (overlaps in a lateral direction; therefore a line passing down through the WP will intersect the bearing opening).  
Regarding claim 3, wherein the pair of connecting portions are separated by an angle (See Figure above) in a range of more than 35-degrees up to 70-degrees with respect to the common work point (angle between 0-90 degrees; Claim 7).  
Regarding claim 4, Rainer discloses a foundation system for a single-axis tracker comprising: a pair of elongated truss legs (See Figure above), each leg comprising a screw anchor (13, Fig. 8a) and an upper portion (upper portion of each leg); an adapter (See Figure above) having a main body (See Figure above) and a pair of connection portions (See Figure above) projecting away from the main body and spaced apart by an angle (See Figure above) in a range of more than 35-degree up to 70- degrees (angle between 0-90 degrees; Claim 7) for joining a free end of each truss leg to form an A-frame-shaped truss structure (See Figure above); and a bearing (See Figure above)  having a substantially circular bearing opening (See Figure above) that overlaps (overlaps in a lateral direction; therefore a line passing down through the WP 
Regarding claim 6, wherein the bearing is separate from and attaches to at least one planar support surface of the adapter (See Figure above).  

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,675,829 B1 to Katz.


    PNG
    media_image2.png
    422
    783
    media_image2.png
    Greyscale

Regarding claim 1, Katz discloses a bearing adapter comprising: a main body portion (See Figure above); and a pair of connecting portions (See Figure above) extending from the main body portion and oriented at opposing angles to join a pair of adjacent truss legs so that an axis defined by each leg points at a common work point (See Figure above).  
Regarding claim 3, wherein the pair of connecting portions are separated by an angle in a range of more than 35-degrees up to 70-degrees with respect to the common work point (Fig.1).  


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,195,845 to Conti.

Regarding claim 1, Conti discloses a bearing adapter comprising: a main body portion (25); and a pair of connecting portions (17 and 17) extending from the main body portion and oriented at opposing angles to join a pair of adjacent truss legs so that an axis defined by each leg points at a common work point (connection point of axis of each leg which is center of tube 10).  
Regarding claim 2, further comprising a torque tube bearing (15) having a substantially circular bearing opening (portion of 15 into which 10 is inserted) that overlaps with the common work point (work point in central axis of 10).  
Regarding claim 3, wherein the pair of connecting portions are separated by an angle in a range of more than 35-degrees up to 70-degrees with respect to the common work point (Fig.1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,195,845 to Conti in view of US 9,340,944 B2 to Kahlman.

Regarding claim 4, Conti discloses a foundation system for a single-axis tracker comprising: a pair of elongated truss legs (11 and 11), each leg comprising a lower  portion and an upper portion (top and bottom of each leg); an adapter having a main body (25) and a pair of connection portions (17 and 17) projecting away from the main body and spaced apart by an angle in a range of more than 35-degree up to 70- degrees (Fig.1) for joining a free end of each truss leg to form an A-frame-shaped truss structure (Fig.1); and a bearing (15) having a substantially circular bearing opening (opening of 15 into which 10 is inserted) that overlaps with an intersection of respective lines through an approximate center of each connecting portion (axis of the legs intersect at the central axis of 10).  
Conti does not disclose a lower screw portion of the leg.
Kahlman discloses providing legs of truss structure to have an upper portion and a lower screw portion (12).

Regarding claim 5, wherein the bearing has a lower portion built into the adapter (lower portion of 15 is formed with the connecting portions) and an upper portion joinable to the lower portion (it is capable to join the upper portion 15 to the lower portion 17 in any desired manner of fastener, etc.).  
Regarding claim 7, Conti discloses a single-axis tracker comprising:  31NPA15a plurality of truss foundations (each side of the structure, Fig.1) installed along a row, each foundation comprising a pair of co-planar angled truss legs (11, 11) that straddle a row of the single-axis tracker (10); a plurality of adapters (portions secured to the tops of 11)), each adapter joining one pair of adjacent truss legs to form an A- frame shaped truss (Fig.1) whose legs point at a common work point (axes intersect at the central axis of 10) of the truss; a plurality of bearings (15), each having a circular bearing opening (central opening of 15 into which 10 is inserted); and a torque tube (10) seated within the plurality of bearings (Fig.1), wherein the torque tube defines an axis that passes through the work point of each truss, Fig.1).
Conti does not disclose legs extending below and above ground.
Kahlman discloses providing legs of truss structure to have an upper portion and a lower screw portion (12) beneath the ground.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lower portion of the legs of the truss of Conti with screw portions in order to enable the truss to be secured to the ground.
Regarding claim 8, Conti discloses wherein the pair of connecting portions are separated by an angle in a range of more than 35-degrees up to 70-degrees with respect to the common work point (Fig.1).  
Regarding claim 9, Conti in view of Kahlman discloses wherein each truss leg comprises an upper portion coupled to an anchor to substantially extend a main axis thereof (Kahlman discloses a lower screw portion).  

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0051915 A1 to Rainer.
Regarding claim 7, Rainer discloses a single-axis tracker comprising:  31NPA15a plurality of truss foundations (Fig. 1 and 3 show only one foundation but the foundations are arranged in a line along the torque tube) installed along a row, each foundation comprising a pair of co-planar angled truss legs (See Figure above) extending below and above ground (Fig.8a) that straddle a row of the single-axis tracker (Fig.3); a plurality of adapters (See Figure above), each adapter joining one pair of adjacent truss legs to form an A- frame shaped truss (See Figure above) whose legs point at a common work point (See Figure above) of the truss; a plurality of bearings (See Figure above), each having a circular bearing opening (See Figure above); and a torque tube (tube placed within the opening of the bearing, Fig.3) seated within the plurality of bearings (Fig.3).
Rainer appears to teach a system in which the work point is located above the circle bearing, but Rainer also teaches a bear that is adjustable along longitudinal slots, which would allow the bearing to be raised.

Regarding claim 8, Rainer discloses wherein the pair of connecting portions are separated by an angle in a range of more than 35-degrees up to 70-degrees with respect to the common work point (angle between 0-90 degrees; Claim 7).  
Regarding claim 9, wherein each truss leg comprises an upper portion coupled to an anchor to substantially extend a main axis thereof (Fig.8a).  
Regarding claim 10, further comprising a plurality of photovoltaic modules (2) attached to the torque tube (Fig.3).

Double Patenting
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,615,739. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635